IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45503

STATE OF IDAHO,                                 )
                                                )
       Plaintiff-Respondent,                    )   Filed: June 22, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
CALLI LOISELLE,                                 )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of eight years with a minimum
       period of confinement of four years for felony injury to a child, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Calli Loiselle pled guilty to felony injury to a child. Idaho Code § 18-1501(1). The
district court sentenced Loiselle to a unified term of eight years with four years determinate.
Loiselle appeals asserting that the district court abused its discretion by imposing an excessive
sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Loiselle’s judgment of conviction and sentence are affirmed.




                                                   2